

116 S4425 IS: Securing Commerce and Protecting Businesses Act of 2020
U.S. Senate
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4425IN THE SENATE OF THE UNITED STATESAugust 4, 2020Mrs. Loeffler introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to create a Federal crime of destruction of property and looting of certain commercial entities.1.Short titleThis Act may be cited as the Securing Commerce and Protecting Businesses Act of 2020.2.Destruction of property and looting(a)In generalChapter 102 of title 18, United States Code, is amended by inserting after section 2101 the following:2101A.Destruction of property and looting(a)OffenseIt shall be unlawful to obstruct, delay, or affect commerce or the movement of any article or commodity in commerce, through the destruction of the property of or looting of a business or other commercial enterprise in connection with or during a riot.(b)PenaltyAny person who violates subsection (a) shall be fined $10,000, imprisoned for not more than 1 year, or both.(c)Rule of constructionNothing in this section shall be construed as—(1)indicating an intent on the part of Congress to prevent any State, any possession or Commonwealth of the United States, or the District of Columbia, from exercising jurisdiction over any offense over which it would have jurisdiction in the absence of this section; or(2)depriving State and local law enforcement authorities of responsibility for prosecuting acts that may be violations of this section and that are violations of State and local law..(b)DefinitionsSection 2102 of title 18, United States Code, is amended by adding at the end the following:(c)As used in this chapter, the term looting means the unlawful taking or theft of goods or property during a riot..(c)Technical and conforming amendmentThe table of sections for chapter 102 of title 18, United States Code, is amended by inserting after the item relating to section 2101 the following:2101A. Destruction of property and looting..